Citation Nr: 0712116	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
service-connected lumbosacral strain.

2.  Entitlement to a compensable rating for service-connected 
residuals of removal of a right breast tumor.

3.  Entitlement to service connection for a disability 
manifested by groin pain and abscesses.

4.  Entitlement to service connection for a disability 
manifested by snoring and talking in his sleep.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2003.  His DD Form 214 lists no foreign service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2006 for further development.  

The Board notes that the July 2003 rating decision granted 
service connection for a lumbosacral strain and assessed a 
noncompensable rating.  In September 2006, the RO issued 
another rating decision in which it increased the veteran's 
rating to 10 percent effective January 4, 2003 (the date of 
receipt of the claim).  

The issues of service connection for groin pain and 
abscesses, and service connection for a disability manifested 
by snoring and talking in his sleep are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by pain and no more than slight limitation of 
motion.  It is not manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; moderate limitation of motion; or forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

2.  The veteran's service-connected residuals of removal of a 
right breast tumor are manifested by occasional sensitivity 
to the right breast, but not by any visible scar or 
functional limitations.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5292 and 5295 (prior to September 26, 2003) and Codes 5235 to 
5243 (2006).

2.  The criteria for entitlement to a compensable rating for 
the veteran's service-connected residuals of removal of a 
right breast tumor have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
7801-7805(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in January 2003. In March 2003, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the March 2003 VCAA notice 
preceded the July 2003 RO rating decision, there is no defect 
with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in March 2003, October 2003, and April 2006 in which 
it advised him of what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Moreover, the RO sent the veteran an October 2006 
correspondence that fully complied with Dingess/Hartman. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claims that the 
severity of his service-connected lumbosacral strain and 
residuals of removal of a right breast tumor warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Lumbosacral strain
When service connection was granted, the veteran's 
lumbosacral strain was rated under Diagnostic Code 5295.  
This regulatory provision held that a rating a 40 percent 
rating was warranted for a severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent rating was warranted for characteristic pain on 
motion.  A noncompensable rating was warranted for subjective 
symptoms only. 

Additionally, prior to September 26, 2003, pursuant to 
38 C.F.R. §4.71a, Diagnostic Code 5292, a rating of 40 
percent was warranted for severe limitation of motion; a 20 
percent rating was warranted for moderate limitation of 
motion; and a rating of 10 percent was warranted for slight 
limitation of motion.  

The Board notes, that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran underwent a VA examination in June 2003.  He 
stated that he developed back pain from the mechanical work 
he performed in the military, including heavy lifting.  He 
still experiences pain if he does a lot of lifting.  
Examination showed no tenderness.  The veteran had normal 
lordosis.  He was able to flex to 80 degrees, and extend to 
30 degrees.  He achieved 40 degrees of right and left lateral 
flexion.  He was able to stand on his toes and heels.  He 
resisted walking; he had negative straight leg signs.  His 
reflexes were 2+ in the knees and ankles.  He had good 
extensor hallucis longus strength bilaterally.  He had no 
loss of sensation to pinprick of the thighs, legs, or feet.  
X-rays revealed that the vertebrae were of normal height.  
The disk spaces were well-maintained.  Bony alignment and 
contiguous soft tissues were unremarkable.  There was 
posterior neural arch defect at S1.  The examiner diagnosed a 
lumbosacral strain.  

The veteran underwent x-rays of his lumbar spine in November 
2005.  There were rudimentary T12 ribs and sacralization of 
L5 with L4 lumbar vertebrae.  Intervertebral spaces, body, 
facets, sacrum, and sacroiliac joints were normal.   

The veteran underwent another examination in June 2006.  He 
stated that he was stationed in Kuwait in 2002.  The veteran 
complained of constant, everyday, low back pain.  He 
described the pain as sharp shooting pains that occasionally 
radiate to the upper back.  He rated the severity of the pain 
as a 9 on a scale of 1-10.  He said that Motrin and Naprosyn 
are of little help.  Application of heat helps some.  He does 
not use any assistive devices.  His occupation involves 
dealing with medical records.  Lifting and bending aggravate 
his low back pain, and this pain interferes with his 
activities of daily living.  He reported occasional muscle 
spasm.  He also reported 12 incapacitating episodes in the 
past year.  Each incapacitating episode reportedly lasted 12 
hours.  He denied urinary or fecal incontinence.  He also 
denied additional limitation of motion with flare-ups or 
repetitive use.  He had no leg pains or leg numbness.  

Upon examination, the veteran showed forward flexion from 0 
to 70 degrees with pains in the lower thoracic spine and 
lower lumbar spine at 70 degrees.  He showed extension from 0 
to 20 degrees with pains in the lower thoracic spine and 
lower lumbar spine at 20 degrees.  He showed left and right 
lateral flexion from 0 to 25 without pain.  He showed left 
and right rotation from 0 to 40 degrees without pain.  Active 
range of motion did not produce any weakness, fatigue, or 
incoordination.  Deep tendon reflexes were 1+ and equal in 
bilateral lower extremities.  There was negative foot drop 
bilaterally.  There was good pinprick sensation and good 
strength in both lower extremities.  He had normal motor 
skills.  There was no muscle spasm or muscle atrophy.  
Straight leg raising at 0 to 20 degrees bilaterally produced 
pain in his low back at 20 degrees.  There were no 
deformities, swelling, or palpable tenderness.  He showed 
normal curvature.  The diagnosis was a low back strain with 
x-rays showing sacralization of L5 with L4 and thoracic spine 
showing mild scoliosis.  There was a negative MRI of the 
thoracic and lumbar spines.  He experiences chronic low back 
pain secondary to strain.  

The examiner submitted a July 2006 addendum to his 
examination report after having reviewed the veteran's claims 
file.  The addendum confirmed the findings of the June 2006 
examination.    

The Board notes that in order to warrant a rating in excess 
of 10 percent for the veteran's service connected lumbosacral 
strain, his condition must be manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (Diagnostic Code 5295, prior 
to September 26, 2006); moderate limitation of motion 
(Diagnostic Code 5295, prior to September 26, 2006); or 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis (General Rating Formula for diagnostic 
codes 5235 to 5243).  

The Board notes that at both VA examinations, he was able to 
achieve forward flexion of the thoracolumbar spine greater 
than 60 degrees (he achieved 80 degrees of flexion at the 
June 2003 examination, and 70 degrees of flexion at the June 
2006 examination).  As such, a rating in excess of 10 percent 
is not warranted under the General Rating Formula for 
diagnostic codes 5235 to 5243.  Moreover, this represents no 
more than a slight limitation of motion (not a moderate 
limitation of motion as required by Diagnostic Code 5292, as 
it existed prior to September 26, 2003).  Finally, pursuant 
to Diagnostic Code 5295 (as it existed prior to September 26, 
2003), a 20 percent rating is warranted for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The June 2006 examiner 
specifically noted that there was no evidence of muscle spasm 
upon examination and there was no evidence of loss of lateral 
spine motion.
  
Finally, in regards to DeLuca criteria, the June 2006 VA 
examiner stated that the veteran denied additional limitation 
of motion with flare-ups or repetitive use; and that active 
range of motion did not produce weakness, fatigue, or 
incoordination.  There is no medical evidence to show that 
there is any additional loss of motion of the lumbar spine 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess 
of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for the veteran's 
lumbosacral strain must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

The veteran's representative has argued that the veteran 
should be rated for arthritis.  However, the Board notes that 
the veteran underwent a June 2006 MRI of the lumbar spine 
that yielded normal results, with no significant degenerative 
disk disease changes.  The medical evidence does not reflect 
evidence of arthritis.  The Board also notes that the veteran 
has not been service connected for intervertebral disc 
syndrome.  Therefore, diagnostic code 5243 (based on 
incapacitating episodes) is inapplicable.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Right breast tumor (residuals)
The veteran's service-connected residuals of the removal of a 
right breast tumor have been rated by the RO under the 
provisions of the Diagnostic Codes dealing with scars.  

Diagnostic Code 7801 pertains to all scars (other than on the 
head, face, or neck) which are deep or cause limited motion.  
Pursuant to Diagnostic Code 7801, such a scar or scars 
warrants a 10 percent disability evaluation when it involves 
an area or areas exceeding 6 square inches (39 square 
centimeters).  A 20 percent disability evaluation is 
warranted for when it involves an area or areas exceeding 12 
square inches (77 square centimeters).  A 30 percent 
disability evaluation is warranted when it involves an area 
or areas exceeding 72 square inches (465 square centimeters).  
A 40 percent evaluation is warranted when it involves an area 
or areas exceeding 144 square inches (929 square 
centimeters).  

Pursuant to Diagnostic Code 7802, a 10 percent rating is 
warranted when the veteran has a scar (not on the head, face, 
or neck) that is superficial and does not cause limitation of 
motion if the scar has an area exceeding 144 square inches 
(929 sq. cm.).  

Pursuant to Diagnostic Code 7803, a 10 percent rating is 
warranted for the existence of a superficial, unstable scar 
(one where there is frequent loss of covering of skin over 
the scar).
 
Pursuant to Diagnostic Code 7804, a 10 percent rating is 
warranted for the existence of a superficial scar (not 
associated with underlying soft tissue damage) that is 
painful on examination.   

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be indications 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2006).
 
The veteran had a benign tumor removed from his left breast 
in October 2002.  It was described as a small fibroadenoma 
(it measured 2.2 x 2.0 x .8 cm.), mostly fat tissue.  

At the veteran's June 2003 examination, he complained of some 
tenderness around the nipple area where the surgery was 
performed.  Examination of the chest showed no visible scar.  
He was diagnosed with postoperative status removal of a very 
small, benign adenoma of the right breast with some residual 
tenderness.  

At his June 2006 examination, he did not complain of any 
residuals from the scar.  He stated that occasionally, the 
right breast is sensitive to touch.  He had no further cysts, 
drainage, or pus.  Upon examination, there was no visible 
scar on the right breast.  There were no masses.  The breast 
was slightly sensitive.  He was diagnosed with cystectomy of 
the right breast, no residuals.  

The examiner submitted a July 2006 addendum in which he 
reiterated that there were no residuals of the cystectomy.  
He noted that there was no visible scar.  There were no 
breakdowns or ulcerations.  There was good adherence and 
texture.  There was no limitation of function or functional 
impairment. 

The Board notes that the veteran's only residual is 
subjective complaints of occasional sensitivity.  The medical 
evidence reveals that the veteran does not suffer from any 
current residuals from his right breast cystectomy.  As such, 
the preponderance of the evidence weighs against the 
veteran's claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for residuals of removal of a 
right breast tumor must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a rating in excess of 10 percent for a 
lumbosacral strain is denied.

The claim for a compensable rating for residuals of removal 
of a right breast tumor is denied.  


REMAND

The Board notes that the remaining issues before the Board 
were remanded in April 2006 for further development.  This 
development was to include appropriate VA examinations 
including review of the claims file by the examiner.  

With regard to the issue of a painful groin and groin 
abscesses, the Board notes that the veteran did not have 
access to the claims file at the time he performed the June 
2006 VA examination.  The examiner subsequently reviewed the 
veteran's claim file and submitted an addendum in July 2006.  
However, the addendum failed to address this issue.  The 
Board notes that the claims file does show that the veteran 
was treated for a groin strain in July 2000 (while in 
service).  The claims file also shows that he was treated 
after service (in December 2004 and January 2005) for 
nummular eczema, with pruritic hyperpigmentation appearing on 
the thighs, arms, and legs.  

The Board recognizes that the examiner failed to find any 
lesions on the veteran's thighs during the June 2006 
examination.  However, this is consistent with the fact that 
he reported periodic infections at his June 2003 VA 
examination.  The Board notes that the veteran's condition 
may be one that flares up on occasion, and then becomes 
asymptomatic.  The Board finds that the veteran is entitled 
to a new VA examination for the purpose of determining 
whether he has a current disability and if it is related to 
service.  The claims file must be made available to the 
examiner for review in connection with the examination.  
Furthermore, even if there are no findings upon examination, 
the examiner should discuss the aforementioned in service and 
post service treatment.  

With regard to the veteran's alleged disabilities manifested 
by talking in his sleep and snoring, the Board notes that it 
remanded these claims for further development and 
adjudication.  The further development included appropriate 
VA examinations.  The Board noted in the body of the remand 
(though not in the indented paragraphs) that "it does not 
appear that any testing was conducted to ascertain whether or 
not the veteran has a sleep-related disability, including 
sleep apnea."  The June 2006 VA examination suffers from the 
same deficiency.  

The Board finds that the veteran is entitled to another 
examination (to include sleep studies) for the purpose of 
finding out if the veteran suffers from a current disability, 
and if so, whether that disability is related to service.  
The claims file must be made available to the examiner for 
review in connection with the examination.       

Finally, the Board noted that the veteran's DD Form 214 did 
not indicate any foreign service.  However, at the veteran's 
June 2006 VA examination, he stated that he served in Kuwait 
in 2002.  If the veteran did indeed serve in Kuwait (or 
anywhere in the Southwest Asia theater of operations during 
the Persian Gulf War), then he would be entitled to the 
benefit of 38 C.F.R. § 3.317.  As such, his alleged groin 
disability and alleged sleep disabilities could be service 
connected even without a diagnosis, provided that there were 
objective indications of chronic disability.  The RO should 
obtain the veteran's service personnel records to determine 
if the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  If so, the RO should 
inform the veteran of the applicable provisions of 38 C.F.R. 
§ 3.317, and should readjudicate the veteran's claims for 
groin and sleep disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examinations, to include 
sleep studies, for the purpose of finding 
out if he suffers from current groin 
and/or sleep disabilities, and if so, 
whether these disabilities are related to 
service.  The claims file must be made 
available to the examiners for review in 
connection with these examinations.  The 
appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any such disability is 
related to the veteran's active duty 
service. 

2.  The RO should obtain the veteran's 
personnel records for the purpose of 
determining whether the veteran served in 
the Southwest Asia theater of operations 
during the Persian Gulf War. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


